 1   McGREGOR W. SCOTT
     United States Attorney
 2   KIMBERLY A. SANCHEZ
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5

 6   Attorneys for Plaintiff
     United States of America
 7

 8

 9
                                UNITED STATES DISTRICT COURT
10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11
      UNITED STATES OF AMERICA,                        No. 1:16-CR-00130 DAD
12
                                    Plaintiff,
13
                             v.                     STIPULATION TO CONTINUE SENTENCING
14
      ALFONSO AYON-NUNEZ,
15
                                   Defendant.
16

17

18

19          IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
20   Attorney and Kimberly A. Sanchez, Assistant U.S. Attorney and David Arredondo, attorney for
21   the defendant, that the sentencing set for, November 5, 2018, at 10:00 am before the Honorable
22   Dale A. Drozd, U.S. District Court Judge, be continued to December 17, 2018 at 10:00 a.m. The
23   parties are in discussions and investigating issues raised in defendant’s sentencing memorandum,
24   and need additional time to finalize their discussions. The parties previously requeseted a
25   continuance of sentencing, and the Court granted the request. The parties planned to meet to
26   discuss issues that might require further investigation. However, defense counsel was engaged in
27   trial preparation in a double homicide (Peo. v. Marjon Allen, Case No. BA460946), and was in
28
                                                       1
 1   Detroit on a federal matter (USA vs. Jesus Guerrero-Macias, Case No. 18-cr-20126). As such,

 2   the parties need additional time to complete their discussions and any additional investigation

 3   necessary. Government counsel will be out of the office for over a week between now and

 4   December 17 for business matters, and has three briefs due to the 9th Circuit between the filing of

 5   this Stipulation and Proposed Order and December 10.

 6           Should the Court approve of the postponement, the parties further stipulate that the
 7   Government will file a response, if warranted, to defendant’s sentencing memorandum on or
 8   before December 3, 2018, and defense will file a reply, if necessary, on or before December 10,
 9   2018.
10

11
     Dated: November 2, 2018                               Respectfully submitted,
12
                                                           McGREGOR W. SCOTT
13                                                         United States Attorney

14                                                By       /s/ Kimberly A. Sanchez
                                                           KIMBERLY A. SANCHEZ
15                                                         Assistant U.S. Attorney

16   Dated: November 2, 2018                               /s/ David Arredondo
                                                           DAVID ARREDONDO
17                                                         Attorney for Defendant

18

19                                               ORDER
20
21           IT IS HEREBY ORDERED that the sentencing hearing currently set for Monday,

22   November 5, 2018 be continued to Monday, December 17, 2018.

23   IT IS SO ORDERED.
24
        Dated:     November 2, 2018
25                                                     UNITED STATES DISTRICT JUDGE

26
27

28
                                                       2
